Citation Nr: 1760816	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-12 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been received to reopen the claim of service connection for functional bowel syndrome (now claimed as Crohn's disease).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel
INTRODUCTION

The Veteran had active duty from July 1977 to January 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran testified in a Board hearing before the undersigned Veterans Law Judge in September 2017.  A transcript of that hearing has been associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  A February 1991 rating decision denied service connection for functional bowel syndrome, the Veteran did not perfect an appeal of that decision, and new and material evidence was not received within one year of notice of its issuance.

2.  Evidence received more than one year since that February 1991 rating decision is neither cumulative nor redundant of the evidence that was already of record, and it raises a reasonable possibility of substantiating the Veteran's claim.  

3.  The evidence is in relative equipoise as to whether the claimed disability is etiologically related to service.


CONCLUSIONS OF LAW

1.  The February 1991 rating decision denying service connection for functional bowel syndrome is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1103 (2017).

2.  The criteria to reopen the claim of entitlement to service connection for functional bowel syndrome (now claimed as Crohn's disease) are met.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

3.  The criteria for entitlement to service connection for functional bowel syndrome (now claimed as Crohn's disease) are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claim which is the subject of a prior final denial decision may be reopened and reconsidered if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted to agency decision-makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of establishing the claim.  38 C.F.R. § 3.156(a).  The requirement that additional evidence received since a prior final rating must raise a reasonable possibility of substantiating the claim is a "low threshold" requirement.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed, unless the evidence is inherently incredible or beyond the competence of the witness.  See Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

Here, a February 1991 rating decision denied service connection for functional bowel syndrome on the basis that it was considered to be acute and transitory and not shown on the last examination.  The Veteran was notified of that determination and of his appellate rights, and he did not appeal or submit new and material evidence within the following year.  Accordingly that decision was final based on the evidence then of record.  See 38 U.S.C.A. § 7105.

Relevant evidence received since that February 1991 rating decision includes the transcript of the Veteran's September 2017 Board hearing, medical records reflecting his diagnosis with Crohn's disease, a letter received in April 2015 from the Veteran's private physician indicating that the Veteran's Crohn's disease was possibly related to his service, and an August 2016 VA examination report indicating that the Crohn's disease is indeed related to his service.  This newly received evidence is material because it pertains to unestablished facts necessary to substantiate the claim of service connection for functional bowel syndrome (now claimed as Crohn's disease).  As the additional evidence is both new and material, the claim of service connection for functional bowel syndrome (now claimed as Crohn's disease) may be reopened, and the Board will proceed to its merits.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

In this case, the Veteran claims entitlement to service connection for functional bowel syndrome and Crohn's disease, both of which, he contends during his September 2017 hearing, first manifested during, and have persisted since, his active duty service.  The Veteran's service treatment records (STRs) reflect numerous, continued complaints of abdominal and bowel-related symptoms, including but not limited to irregular bowel movements, bloody stools and abdominal pain.  His private medical records reflect treatment in the 1990s and 2000s for Crohn's colitis, and mention of his diagnosis with Crohn's colitis in 1989.  An April 2015 letter from one of the private physicians notes the physician's opinion that the Veteran's in-service symptoms possibly led to his Crohn's colitis.  The examiner who conducted a December 2014 examination opined that the Veteran's Crohn's disease was less likely than not incurred during active service.  However, the Veteran was afforded another VA examination for his Crohn's disease in August 2016.  That examiner opined that the Veteran's Crohn's disease was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness (including his in-service complaints of bowel-related symptoms).

In summary, the Board finds that the Veteran's contentions, together with the VA examination report indicating that the Veteran's Crohn's disease was related to his active duty service, are to be accorded at least as much probative value as the negative evidence of record (most notably, the December 2014 VA examination report).  Thus, there is at least an approximate balance of positive and negative evidence regarding the issue of whether there is a nexus between the Veteran's current Crohn's disease and his in-service bowel-related complaints and symptoms.  See 38 U.S.C.A. § 5107(b).  Accordingly, service connection for functional bowel syndrome, to include Crohn's disease, is warranted.


ORDER

The claim of entitlement to service connection for functional bowel syndrome (now claimed as Crohn's disease) is reopened.

The claim of entitlement to service connection for functional bowel syndrome, to include Crohn's disease, is granted.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


